Title: From John Adams to Henry Colman, 13 June 1817
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy June 13. 1817

When I have heard you Say, and you have repeatedly Said it to me, that “you were determined to read, “The Original of all Worships”; I certainly Sympathised with you: but whether that Sympathy, had in it more of congratulation, or of Compassion; I cannot Say.
When you have once read Dupuis You will find yourself, irresistably impelled to read Court de Gebeline Primative World; and then Bryants Analysis of ancient Mythology; and then Sir William Jones’s Works, and then Herodotus and all the Greek Historians, and then over again Your Eustace, and Simondi and last not least Hugh Farmers four Volumes containing all his Works, viz, his Temptation &c, his Worship of human Spirits, his Miracles, and his Demons. To these you will wish to add Sir John Malcoms recent History of Persia, and the millions of Authorities quoted by all these Writers.
And when you Shall have done all this You will find yourself, precisely where you are now, an Adorer of the Christian Religion in its Purity; mourning over the Knavery And Folly of your Species; and above all deploring the Corruptions and heathenish Superstitions and Idolatries introduced into the Religion of Jesus by his professed disciples, and “most holy Priests.”
Were your Life as useless as mine, which I am confident it never can be, You might waste your time as I have done agreably enough, in these enigmatical Amusements.
It is curious, that Gebelin, Bryant, Jones and Dupuis and Farmer Should have composed their Systems without any knowledge of each other. Had they been united in a Counsell they might have been agreed. For it Seems to me that a consistent Plan might be extracted from them all compared together.
That you may be long continued in your benevolent Studies and labours is the Prayer of your / Friend
John Adams